Mr. Justice Brennan,
with whom Mr. Justice Stewart and Mr. Justice Marshall join,
dissenting.
Petitioners were convicted of offenses relating to the mailing of allegedly obscene materials in violation of 18 U. S. C. § 1461. I adhere to the view that this statute is “ ‘clearly overbroad and unconstitutional on its face.’ ” See, e. g., *1121Millican v. United States, 418 U. S. 947, 948 (1974) (Brennan, J., dissenting), quoting United States v. Orito, 413 U. S. 139, 148 (1973) (Brennan, J., dissenting). I therefore would grant certiorari and reverse.